DETAILED ACTION
This is a non-final Office action for Application 17/144,382 filed 01/08/2021.

Status of Claims
Claims 1-5 are pending;
Claims 1-5 are original;
Claims 1-5 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/08/2021 has been considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the reference number "7" in line 5 should be placed in parentheses.  Appropriate correction is required.  

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 3, "extend" appears to be --structured to extend--.  See claim 1, lines 6 and 8, where "and structured to mount" and "and extending" refer back to the "upper rail" and the "reinforcing member," respectively.
Claim 2, line 5, "the corresponding upper rail bent wall" appears to be --the corresponding one of the upper rail bent walls--.  See claim 2, lines 2 and 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear as to what it means by "an upward extension that gradually decreases away from the upper rail" in lines 2 and 3.  How does the "upward extension… gradually decrease[ ] away from the upper rail"?  It appears to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 7,669,826 B2), hereinafter Hayakawa, alone.
Regarding claim 1, Hayakawa discloses a seat slide device (see Figure 2) comprising: a lower rail (10, fig 2) structured to be mounted on a floor (90, fig 1) of a vehicle (col 3, lines 12-16), and extend in a longitudinal direction of the vehicle (see Figure 1, see col 3, lines 12-16); an upper rail (20, fig 2) mounted to the lower rail for 
[AltContent: textbox (203 – Fixing Mechanism)][AltContent: textbox (202 – Fixing Mechanism)][AltContent: connector][AltContent: connector][AltContent: textbox (201 – Fixing Mechanism)][AltContent: connector][AltContent: connector][AltContent: textbox (21a – Reinforcing Member Top Wall)][AltContent: textbox (21f – Top End)][AltContent: textbox (21g – Top End)][AltContent: connector][AltContent: textbox (21d – Reinforcing Member Bent Wall Part)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (21e – Reinforcing Member Bent Wall Part)]
    PNG
    media_image1.png
    382
    610
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (21i – Bottom End)][AltContent: textbox (21h – Bottom End)]
[AltContent: connector]



[AltContent: textbox (21b – Reinforcing Member Lateral Wall)][AltContent: connector]
[AltContent: arrow]



[AltContent: textbox (21c – Reinforcing Member Lateral Wall)]


Hayakawa does not disclose the seat slide device, wherein the reinforcing member is higher in rigidity than the upper rail.

In re Leshin, 125 USPQ 416.  The motivation would have been to better reinforce and protect the rear end of the upper rail, which is commonly known to be susceptible to deformation from an upward pulling force, e.g., in the event of crash.  Therefore, it would have been obvious to modify Hayakawa to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the reinforcing member bent wall parts are each arranged with a corresponding one of the upper rail bent walls in the longitudinal direction of the upper rail (see Figure 7), and each include a lower top end (21f, 21g, fig 7, see annotation, note that the ends 21f, 21g are considered to be top ends since they are above the bottom ends 21h, 21i) than the corresponding upper rail bent wall (see Figure 7).
Regarding claim 3, wherein the reinforcing member bent wall parts each include an upward extension (21j, 21k, fig 7, see annotation below, the triangular upward extensions of the reinforcing member 21) that gradually decreases away from the upper rail (see Figure 7, the upward extension 21j tapers and gradually decreases rightward away from the upper rail 20 whereas the upward extension 21k tapers and gradually decreases leftward away from the upper rail 20).

    PNG
    media_image1.png
    382
    610
    media_image1.png
    Greyscale




[AltContent: textbox (21e – Reinforcing Member Bent Wall Part)]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: textbox (21d – Reinforcing Member Bent Wall Part)][AltContent: oval][AltContent: textbox (21j – Triangular Upward Extension)]
[AltContent: arrow]

[AltContent: textbox (21k – Triangular Upward Extension)]



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 7,669,826 B2), hereinafter Hayakawa, in view of Arakawa    (US 9,616,777 B2).
Regarding claim 4, Hayakawa, as modified with respect to claim 1, does not teach the seat slide device, further comprising a lock mechanism structured to lock the upper rail to the lower rail, wherein: the lower rail inside lateral walls each include lower rail lock teeth arranged in the longitudinal direction of the lower rail, wherein the lower rail lock teeth constitute the lock mechanism; and the reinforcing member bent wall parts of the reinforcing member each have a length such as to overlap with at least two of the lower rail lock teeth in the longitudinal direction of the lower rail.


    PNG
    media_image2.png
    331
    736
    media_image2.png
    Greyscale





[AltContent: connector][AltContent: connector]


[AltContent: textbox (46a – Lower Rail Lock Teeth)]

Arakawa is analogous art because it is at least from the same field of endeavor, i.e., seat slide devices.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a lock mechanism (Arakawa: 46, 46, 70, fig 7, se annotation) to lock the upper rail (Hayakawa: 20, fig 2) to the lower rail (Hayakawa: 10, fig 2), wherein the lower rail inside lateral walls (Hayakawa: 10d, 10h, fig 5) each include lower rail lock teeth (Arakawa: 46a, fig 3, see In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to enhance the reinforcement of the rear end of the upper rail with an appropriate size for the reinforcing member.  Therefore, it would have been obvious to combine Hayakawa and Arakawa to obtain the invention as specified in claim 4.
Regarding claim 5, Hayakawa, as modified with respect to claim 1, teaches the seat slide device, further comprising fixing mechanisms (Hayakawa: 201, 202, 203, fig 7, see annotation), wherein the reinforcing member is fixed to an underside of the upper rail top wall (Hayakawa: 20a, fig 5) at a position rearward from a rearmost one (Hayakawa: 201, fig 7, see annotation) of the fixing mechanisms in the longitudinal direction of the upper rail (Hayakawa: see Figure 7, see col 4, lines 41-43).
Hayakawa, as modified with respect to claim 1, does not teach the seat slide device, further comprising fixing bolts structured to fix the seat to the upper rail top wall.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fixing mechanisms (Hayakawa: 201, 202, 203, fig 7, see annotation) with fixing bolts (Arakawa: 30B, fig 2) to fix the seat (Hayakawa: 91, fig 1) to the upper rail top wall (Hayakawa: 20a, fig 5) as taught by Arakawa.  The motivation would have been to allow convenient assembly and disassembly of the seat from the upper rail.  Therefore, it would have been obvious to combine Hayakawa and Arakawa to obtain the invention as specified in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various seat slide devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631